Citation Nr: 1748857	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC), currently payable at the intermediate rate between 38 U.S.C.A. § 1114(l) and (m).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) from May 2011 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Board initially denied a claim for an earlier effective date for the grant of service connection for PTSD in April 2013.  A September 2013 order from the United States Court of Appeals for Veterans Claims (Court) vacated that denial and remanded it pursuant to a Joint Motion for Remand (JMR).  The claim was then remanded for further development by the Board in February 2014 and then subsequently denied it in July 2015.  A subsequent October 2016 JMR once again vacated that denial and remanded the matter.  In April 2017, the Board denied an earlier effective date for the award of service connection for an acquired psychiatric disability, to include PTSD but granted an earlier effective date of July 19, 2011 for an award of SMC based on the need for regular aid and attendance of another person due to service-connected alcoholic neuropathy of both lower extremities.  The Board then noted that the matter of entitlement to a higher rate of SMC was therefore subject to that July 19, 2011 effective date, and remanded the matter for consideration by the Agency of Original Jurisdiction (AOJ) in the first instance, in light of the expanded temporal period.

Additionally, as noted in the September 2016 Board remand, although the Veteran's most recent claim for SMC was based on a May 2015 VA Form 21-2680, Examination for Housebound Status or Permanent Need For Regular Attendance, entitlement to SMC is part and parcel of an increased rating claim.  See Akles v. Derwinski, 1 Vet. App 118, 121 (1991).  With that in mind, the Board notes that a June 2012 rating decision denied entitlement to SMC based on aid and attendance or housebound status.  An August 2012 notice of disagreement appealed that decision and specifically argued the Veteran had lost the use of both her feet, and further asked the RO to consider a claim of SMC based on aid and attendance solely due to the Veteran's PTSD.  A July 2014 rating decision and statement of the case granted special monthly compensation based on loss of use of the left foot, effective June 27, 2011, but continued the denial for SMC for loss of use of both feet.  

A June 2015 rating decision granted entitlement to SMC based on aid and attendance effective May 19, 2015.  Thereafter, a July 2015 Board decision noted entitlement to SMC was no longer on appeal as it was granted in the June 2015 rating decision.  The July 2015 Board decision, in part, addressed increased rating claims for alcoholic neuropathy of the right and left lower extremities and also granted effective dates of December 28, 2004 for these claims.  As such, the Veteran's SMC claim is part and parcel of her claim seeking a higher initial rating of right and left lower extremity.  

The Board also notes that October 2013 and May 2016 treatment records and a July 2011 VA examination report suggest the Veteran also has alcoholic peripheral neuropathy that involves her upper extremities.  However, the matter of service connection for alcoholic peripheral neuropathy of the upper extremities has not been adjudicated by the AOJ in the first instance.  Thus, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Crucially, one basis for awarding a higher rate of SMC than that currently assigned is when there are separate conditions which would entitle the Veteran to two or more of the rates provided in subsections 38 U.S.C.A. § 1114(l) through (n).  To that end, 38 U.S.C.A § 1114(l) alone provides separate bases of entitlement to SMC for (1) disabilities requiring regular aid and attendance of another; and (2) for loss of use of both feet.  38 U.S.C.A § 1114(o).  

With that in mind, the Board first notes that the evidence shows that (1) the Veteran's psychiatric disability is rated 100 percent disabling and (2) she has been found to be mentally incompetent, prompting the appointment of a fiduciary.  Thus, the Board finds it reasonable to concede that her such psychiatric disability, alone, renders her in need of the regular aid and attendance of another.  However, there is nothing bearing on whether there is loss of use of both feet, or the severity and scope of neurological involvement in the lower extremities.  This medical question is critical to the appeal at hand.  Furthermore, subsections (m) and (n) also award SMC for various combinations of anatomical loss or loss of use of the upper and lower extremities.  Thus, a critical question in this matter hinges, at least in part, on whether there is loss of use of both lower extremities.  In that regard, it is notable that (1) she has not been examined to determine the severity of her lower extremity neuropathies (which affect several different nerves) since June 2012 (which found complete paralysis of left anterior tibial nerve but only incomplete paralysis of other affected lower extremity nerves) and (2) her representative has since explicitly argued, in the August 2012 NOD referenced above and several subsequent correspondences, that she has lost the use of both her feet.  The only examination report in the record since the June 2012 examination is a handwritten aid and attendance disability benefits questionnaire (DBQ) completed in May 2012 that identifies, in addition to service-connected psychiatric disability and alcoholic neuropathies, several nonservice-connected disabilities that apparently contribute to her need for regular aid and attendance, and crucially only notes two of the several specific service-connected neuropathies (external popliteal nerve and internal saphenous nerve).  

Moreover, this determination is inextricably intertwined with the matter of whether the Veteran also has alcoholic neuropathy affecting his upper extremities and, if so, the extent of the resultant impairment or disability that must be referred to the AOJ for consideration in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for her service-connected disabilities.

2. Then, arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his lower extremity neuropathic symptoms.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology and symptomatology in sufficient detail to apply the pertinent rating criteria.  Specifically, the examiner MUST IDENTIFY the affected nerves or nerve groups and the severity of impairment of each (i.e., complete paralysis or the extent of incomplete paralysis found).  The examiner must also note if there are any prostheses in place in either lower extremity.

The examiner should also respond to the following:

a. Is there complete paralysis of ANY nerve or nerve group affecting the right foot associated with alcoholic peripheral neuropathy?

b. Is there complete paralysis of ANY nerve or nerve group affecting the left and right lower legs associated with alcoholic peripheral neuropathy?

c. Has the Veteran suffered anatomical loss or loss of use of the right foot due to alcohol peripheral neuropathy?

d. Has the Veteran anatomical loss or loss of use of either lower extremity due to alcoholic peripheral neuropathy?

e. Does the Veteran's service-connected alcoholic peripheral neuropathy otherwise cause such grievous functional impairment that she suffers the functional equivalent of amputation or loss of use of the right foot or either lower extremity?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

3. AFTER the referred matter of service connection for alcoholic peripheral neuropathy of the upper extremities has been adjudicated, the AOJ should review the record, arrange for any additional development needed (i.e., additional examination for clarification of any unresolved medical questions) and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.



The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 




